 



Exhibit 10.2
THE CORPORATE EXECUTIVE BOARD COMPANY
STANDARD TERMS AND CONDITIONS FOR
NON-QUALIFIED STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS
(Mandatory Net Share Settlement)
These Standard Terms and Conditions apply to any Non-Qualified Stock Option and
Stock Appreciation Right granted after January 1, 2001 under either The
Corporate Executive Board Company 1999 Stock Option Plan, The Corporate
Executive Board Company 2001 Stock Option Plan, The Corporate Executive Board
Company 2002 Non-Executive Stock Incentive Plan, and The Corporate Executive
Board Company 2004 Stock Incentive Plan which are evidenced by a Term Sheet or
an action of the Administrator that specifically refers to these Standard Terms
and Conditions.

1.   TERMS OF NON-QUALIFIED STOCK OPTION AND STOCK APPRECIATION RIGHT       THE
CORPORATE EXECUTIVE BOARD COMPANY, a Delaware corporation (the “Company”), has
granted to the Optionee named in the Term Sheet provided to said Optionee
herewith (the “Term Sheet”) a non-qualified stock option or a stock appreciation
right (hereafter referred to as the “Option”) to purchase up to the number of
shares of the Company’s Common Stock, $0.01 par value per share (the “Common
Stock”), set forth in Term Sheet, at the purchase price per share and upon the
other terms and subject to the conditions set forth in the Term Sheet, these
Standard Terms and Conditions (as amended from time to time), and the Plan
specified in the Term Sheet (the “Plan”). For purposes of these Standard Terms
and Conditions and the Term Sheet, any reference to the Company shall include a
reference to any Subsidiary, as such term is defined in the Plan.   2.  
NON-QUALIFIED STOCK OPTION OR STOCK APPRECIATION RIGHT       The Option is not
intended to be an incentive stock Option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be interpreted
accordingly.   3.   EXERCISE OF OPTION       The Option shall not be exercisable
as of the Grant Date set forth in the Term Sheet. After the Grant Date, to the
extent not previously exercised, and subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan, the Option shall
be exercisable to the extent it becomes vested, as described in the Term Sheet,
to purchase up to that number of shares of Common Stock as set forth in the Term
Sheet provided that (except as set forth in Section 4.C. below) Optionee remains
employed with the Company and does not experience a termination of employment.
The vesting period and/or exercisability of an Option may be adjusted by the
Administrator to reflect the effects of any period during which the Optionee is
on an approved leave of absence or is employed on a less than full time basis,
provided that no such adjustment may be made which would result in an accounting
charge to the Company.

    To exercise the Option (or any part thereof), Optionee shall deliver a
“Notice of Exercise” to the Company specifying the number of whole shares of
Common Stock Optionee wishes to purchase and how Optionee’s shares of Common
Stock should be registered (in Optionee’s name only or in Optionee’s and
Optionee’s spouse’s names as community property or as joint tenants with right
of survivorship).       The exercise price (the “Exercise Price”) of the Option
is set forth in the Term Sheet. The Company shall not be obligated to issue any
shares of Common Stock until Optionee shall have paid the total Exercise Price
for that number of shares of Common Stock. Unless the Administrator permits or
requires the Optionee to pay the Exercise Price in such other form(s) of
consideration as the Administrator in its discretion shall specify pursuant to
the Plan, the Exercise Price shall be paid by the Company withholding from the
shares of Common Stock otherwise issuable to the Optionee upon the exercise of
the Option (or portion thereof) the whole number of shares (rounded up) having a
fair market value on the date of exercise sufficient to satisfy the Exercise
Price. If the withheld shares are not sufficient to pay the Exercise Price, the
Optionee shall pay to the Company on the date of exercise any amount of the
Exercise Price that is not satisfied by the withholding of shares of Common
Stock described above and if the withheld shares are more than sufficient to
satisfy the Exercise Price the Company shall make such arrangement as it
determines appropriate to credit such amount for the Optionee’s benefit.      
Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.   4.
  EXPIRATION OF OPTION       Except as provided in this Section 4, the Option
shall expire and cease to be exercisable as of the Expiration Date set forth in
the Term Sheet.

  A.   Upon the date of a termination of the Optionee’s employment as a result
of the death of the Optionee, and except as otherwise provided under paragraph
(C) of this Section 4, (i) any part of the Option that is unexercisable as of
such termination date shall remain unexercisable and shall terminate as of such
date, and (ii) any part of the Option that is exercisable as of the date of
death shall be exercisable by the Optionee’s estate, heir or beneficiary at any
time during the twelve (12) months following the date of death and shall
terminate at the end of such twelve (12) month period.

1



--------------------------------------------------------------------------------



 



  B.   Upon the date of a termination of the Optionee’s employment with the
Company for any reason other than the death of the Optionee, and except as
otherwise provided under paragraph (C) of this Section 4, (i) any part of the
Option that is unexercisable as of such termination date shall remain
unexercisable and shall terminate as of such date, and (ii) any part of the
Option that is exercisable as of such termination date shall expire the earlier
of ninety (90) days following such date or the Expiration Date of the Option.  
  C.   If, within one year after a Change of Control (as defined in Section 12
hereof) of the Company, the Optionee’s employment with the Company is terminated
for any reason other than for Cause (as defined in Section 12 hereof) or
voluntary resignation by the Optionee, the Option shall become exercisable in
its entirety upon the date of such termination and shall expire twelve
(12) months after the date of such termination. The Option shall become
exercisable in its entirety one year after a Change of Control if the Optionee
is employed by the Company at such time.

5.   RESTRICTIONS ON RESALES OF OPTION SHARES       The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Optionee or other subsequent transfers
by the Optionee of any shares of Common Stock issued as a result of the exercise
of the Option, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Optionee and other optionholders and (c) restrictions as
to the use of a specified brokerage firm for such resales or other transfers.  
6.   INCOME TAXES       The Optionee will be subject to federal and state income
and other tax withholding requirements on the date (generally, the date of
exercise) determined by applicable law (any such date, the “Taxable Date”),
based on the excess of the fair market value of the shares of Common Stock
underlying the portion of the Option that is exercised over the Exercise Price.
The Optionee will be solely responsible for the payment of all U.S. federal
income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the exercise of the Option,
including any such taxes that are required to be withheld and paid over to the
applicable tax authorities (the “Tax Withholding Obligation”). The Optionee will
be responsible for the satisfaction of such Tax Withholding Obligation in a
manner acceptable to the Company in its sole discretion.       By accepting the
Option the Optionee agrees that, unless and to the extent the Optionee has
otherwise satisfied the Tax Withholding Obligations in a manner permitted or
required by the Administrator pursuant to the Plan, the Company is authorized to
withhold from the shares of Common Stock issuable to the Optionee in respect of
Vested Units the whole number of shares (rounding up) having a value (as
determined by the Company consistent with any applicable tax requirements) on
the Taxable Date or the first trading day before the Taxable Date sufficient to
satisfy the applicable Tax Withholding Obligation. If the withheld shares are
not sufficient to satisfy the Optionee’s Tax Withholding Obligation, the
Optionee agrees to pay to the Company as soon as practicable any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of shares of
Common Stock described above and if the withheld shares are more than sufficient
to satisfy the Optionee’s Tax Withholding Obligation the Company shall make such
arrangement as it determines appropriate to credit such amount for the
Optionee’s benefit.

    At any time not less than five (5) business days before any Tax Withholding
Obligation arises (e.g., a settlement date), the Optionee may elect to satisfy
all or any part of the Optionee’s Tax Withholding Obligation by delivering to
the Company an amount that the Company determines is sufficient (in light of the
uncertainty of the exact amount thereof) to so satisfy the Tax Withholding
Obligation by (i) wire transfer to such account as the Company may direct,
(ii) delivery of a certified check payable to the Company, or (iii) such other
means as specified from time to time by the Administrator, in each case unless
the Company has specified prior to such date that the Optionee is not permitted
to so satisfy the Tax Withholding Obligation.       The Company may refuse to
issue any shares of Common Stock to the Optionee until the Optionee satisfies
the Tax Withholding Obligation. The Optionee acknowledges that the Company has
the right to retain without notice from shares issuable upon exercise of the
Option (or any portion thereof) or from salary or other amounts payable to the
Optionee, shares or cash having a value sufficient to satisfy the Tax
Withholding Obligation.       The Optionee is ultimately liable and responsible
for all taxes owed by the Optionee in connection with the Option, regardless of
any action the Company takes or any transaction pursuant to this Section 6 with
respect to any tax withholding obligations that arise in connection with the
Option. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or exercise of the Option or the subsequent sale of any of the shares of Common
Stock acquired upon exercise of the Option. The Company does not commit and is
under no obligation to structure the Option to reduce or eliminate the
Optionee’s tax liability.   7.   NON-TRANSFERABILITY OF OPTION       Unless
otherwise provided by the Administrator, the Optionee may not assign or transfer
the Option to anyone other than by will or the laws of descent and distribution
and the Option shall be exercisable only by the Optionee during his or her
lifetime. The Company may cancel the Optionee’s Option if the Optionee attempts
to assign or transfer it in a manner inconsistent with this Section 7.

2



--------------------------------------------------------------------------------



 



8.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Option shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan.      
The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Optionee and the Company regarding the Option.
Any prior agreements, commitments or negotiations concerning the Option are
superseded.   9.   LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION      
Neither the Optionee (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Term Sheet, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Optionee any right to continue in the Company’s employ or service nor
limit in any way the Company’s right to terminate the Optionee’s employment at
any time for any reason.   10.   NOTICES       All notices, requests, demands
and other communications pursuant to these Standard Terms and Conditions shall
be in writing and shall be deemed to have been duly given if personally
delivered, telexed or telecopied to, or, if mailed, when received by, the other
party at the following addresses (or at such other address as shall be given in
writing by either party to the other):       If to the Company to:       The
Corporate Executive Board Company
2000 Pennsylvania Avenue, N.W., Suite 6000
Washington, D.C. 20006
Attention: Chief Financial Officer       If to the Optionee, to the address set
forth below the Optionee’s signature on the Term Sheet.   11.   GENERAL       In
the event that any provision of these Standard Terms and Conditions is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision.

    The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
      These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.       All questions arising under the
Plan or under these Standard Terms and Conditions shall be decided by the
Administrator in its total and absolute discretion. In the event the Optionee or
other holder of an Option believes that a decision by the Administrator with
respect to such person was arbitrary or capricious, the Optionee or other
optionholder may request arbitration with respect to such decision. The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious. This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Optionee and
any other option holder hereby explicitly waive any right to judicial review.  
    Notice of demand for arbitration shall be made in writing to the
Administrator within 30 days after the applicable decision by the Administrator.
The arbitrator shall be selected by those members of the Board of Directors who
are neither members of the Compensation Committee of the Board of Directors nor
employees of the Company. If there are no such members of the Board of
Directors, the arbitrator shall be selected by the Board of Directors. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the District of Columbia. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.   12.   DEFINITIONS       For purposes of
this Agreement, the terms set forth below shall have the following meanings:

  A.   “Cause” means the commission of an act of fraud or theft against the
Company; conviction for any felony; conviction for any misdemeanor involving
moral turpitude which might, in the Company’s opinion, cause embarrassment to
the Company; significant violation of any material Company policy; willful or

3



--------------------------------------------------------------------------------



 



    repeated non-performance or substandard performance of material duties which
is not cured within thirty (30) days after written notice thereof to the
Optionee; or violation of any material District of Columbia, state or federal
laws, rules or regulations in connection with or during performance of the
Optionee’s work which, if such violation is curable, is not cured within thirty
(30) days after notice thereof to the Optionee.

B.   “Change of Control” means any of the following:

  1.   the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders, of beneficial ownership (as defined in Exchange Act Rule
13d-3) directly or indirectly, of any securities of the Company or any successor
of the Company immediately after which such person or group owns securities
representing 50% or more of the combined voting power of the Company or any
successor of the Company;     2.   within any 12-month period, the individuals
who were directors of the Company as of December 31, 2005 (the “Incumbent
Directors”) ceasing for any reason other than death or disability to constitute
at least a majority of the Board of Directors, provided that any director who
was not a director as of December 31, 2005 shall be deemed to be an Incumbent
Director if such director was appointed or elected to the Board of Directors by,
or on the recommendation or approval of, at least a majority of directors who
then qualified as Incumbent Directors, provided further that any director
appointed or elected to the Board of Directors to avoid or settle a threatened
or actual proxy contest shall in no event be deemed to be an Incumbent Director;
or     3.   approval by the stockholders of the Company of any merger,
consolidation or reorganization involving the Company, unless either (A) the
stockholders of the Company immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 60% of the combined voting power of
the company(ies) resulting from such merger, consolidation or reorganization in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) the stockholders of the Company
immediately after such merger, consolidation or reorganization include Permitted
Holders;     4.   approval by the stockholders of the Company of a transfer of
50% or more of the assets of the Company or a transfer of assets that during the
current or either of the prior two fiscal years accounted for more than 50% of
the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary of the Company, (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or

  5.   approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

C.   “Permitted Holders” means:

  1.   the Company,     2.   any Subsidiary,     3.   any employee benefit plan
of the Company or any Subsidiary, and     4.   any group which includes or any
person who is wholly or partially owned by a majority of the individuals who
immediately prior to such acquisition of securities or stockholder approval
under Sections A(i), A(iii) or A(iv) are executive officers (as defined in
Exchange Act Rule 3b-7) of the Company or any successor of the Company; provided
that immediately prior to and for six months following such acquisition of
securities or stockholder approval such executive officers of the Company are
beneficial owners (as defined in Exchange Act Rule 16a-1(a)(2)) of the common
stock of the Company or any successor of the Company; and provided further that
such executive officers’ employment is not terminated by the Company or any
successor of the Company (other than as a result of death or disability) during
the six months following such acquisition of securities or stockholder approval.
A Change of Control shall be deemed to have occurred on any date within six
months following an acquisition of securities or stockholder approval under
Sections A(i), A(iii) or A(iv) on which any of the conditions set forth in this
clause (iv) cease to be satisfied.

D.   “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock possessing 50% or more of the total combined voting power of
all classes of stock in such corporation.   E.   “Termination of employment”
shall mean ceasing to serve as a full time employee of the Company, except that
an approved leave of absence or approved employment on a less than full time
basis may constitute employment unless the Administrator provides otherwise. The
Administrator shall determine whether any corporate transaction, such as a sale
or spin-off of a division or subsidiary that employs an Optionee, shall be
deemed to result in a termination of employment with the Company for purposes of
any affected Optionee’s Options, and the Administrator’s decision shall be final
and binding.

4



--------------------------------------------------------------------------------



 



THE CORPORATE EXECUTIVE BOARD COMPANY
TERM SHEET STOCK APPRECIATION RIGHTS (“SAR”)
(Mandatory Net Share Settlement)
FOR GOOD AND VALUABLE CONSIDERATION, The Corporate Executive Board Company, a
Delaware corporation (the “Company”), hereby grants to Grantee named below the
stock appreciation right (the “SAR”) to purchase up to the number of shares of
its $0.01 par value Common Stock (the “Common Stock”) that are covered by this
SAR, as specified below, at the Exercise Price per share specified below and
upon the terms and subject to the conditions set forth in this Term Sheet, the
Plan specified below (the “Plan”) and the Standard Terms and Conditions (the
“Standard Terms and Conditions”) adopted under such Plan and provided to
Grantee, each as amended from time to time. This SAR is subject to net share
settlement as set forth in the Standard Terms and Conditions for such grants.
This SAR further is granted pursuant to the Plan and is subject to and qualified
in its entirety by the Standard Terms and Conditions.

     
The Plan:
  This SAR is granted pursuant to the Company’s 2004 Stock Incentive Plan.
 
   
Name of Grantee:
   
 
   
Social Security Number:
   
 
   
Grant Date:
   
 
   
Number of Shares of Common Stock covered by SAR:
   
 
   
Exercise Price Per Share:
  $ 
 
   
Expiration Date:
   
 
   
Vesting Schedule:
  The number of shares of Common Stock covered by SAR shall vest — percent (—%)
per year beginning one (1) year after the Grant Date set forth above, subject to
the Standard Terms and Conditions.

This SAR is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Term Sheet, Grantee acknowledges that he or she has received and read, and
agrees that this SAR shall be subject to, the terms of this Term Sheet, the Plan
and the Standard Terms and Conditions applicable for awards subject to mandatory
net share settlement.

              THE CORPORATE EXECUTIVE BOARD COMPANY        
 
           
 
      Grantee Signature    
By
           
 
           
Title:
      Address (please print):    
 
           
 
           
 
           
 
           
 
           

 